 
Exhibit 10.18
 


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made as of July 31, 2006, by and between RC2
Corporation, a Delaware corporation (the "Company"), and Gregory J. Kilrea (the
"Employee"). Certain capitalized terms used herein are defined in section 10
below.
 
RECITALS
 
A.    The Company and the Employee desire to terminate any and all prior
agreements, whether oral or written, between the parties and between the
Employee and the Company relating to the Employee's employment.
 
B.    The Company desires to employ the Employee and the Employee is willing to
make his services available to the Company on the terms and conditions set forth
below.
 
AGREEMENTS
 
In consideration of the premises and the mutual agreements which follow, the
parties agree as follows:
 
1.    Employment. The Company hereby employs the Employee and the Employee
hereby accepts employment with the Company on the terms and subject to the
conditions set forth in this Agreement.
 
2.    Term. The term of the Employee's employment hereunder shall commence on
the date hereof and shall continue until terminated as provided in section 6
below.
 
3.    Duties. The Employee shall serve as the Chief Operations Officer of the
Company and will, under the direction of the Company's Chief Executive Officer,
President and the Board of Directors, faithfully and to the best of his ability,
perform the duties of such position. The Employee shall be one of the principal
executive officers and Senior Management of the Company and shall, subject to
the control of the Chief Executive Officer, President and the Company's Board of
Directors, have the normal duties, responsibilities and authority associated
with such position. The Employee shall also perform such additional duties and
responsibilities which may from time to time be reasonably assigned or delegated
by the Chief Executive Officer, President or Board of Directors of the Company.
The Employee agrees to devote his entire business time, effort, skill and
attention to the proper discharge of such duties while employed by the Company.
 

1

--------------------------------------------------------------------------------



4.    Compensation. The Employee shall receive a base salary of $210,000 per
year, payable in regular and equal monthly installments (the "Base Salary"), or
such greater amount as may be agreed to by the parties.
 
5.    Fringe Benefits.
 
(a)    Vacation. The Employee shall be entitled to four weeks of paid vacation
annually. The Employee and the Company shall mutually determine the time and
intervals of such vacation.
 
(b)    Medical, Health, Dental, Disability and Life Coverage. The Employee shall
be eligible to participate in any medical, health, dental, disability and life
insurance policy in effect for the Senior Management of the Company.
 
(c)    Incentive Bonus and Stock Ownership Plans. The Employee shall be entitled
to participate in any incentive bonus plan, incentive stock option or other
stock ownership plan or other incentive compensation plan developed generally
for the Senior Management of the Company, on a basis consistent with his
position and level of compensation with the Company. Without limiting the
foregoing, Employee shall be entitled to participate on a basis consistent with
past practice and his position and level of compensation with the Company in the
annual Incentive Bonus Plan and Top Management Additional Bonus Plan, together
with all successor or other bonus plans (collectively, the "Bonus Plans"). In
addition, Employee shall be entitled to receive annual stock option grants as
provided on Schedule 5(c) attached hereto. The options will be granted pursuant
to a Non-Statutory Stock Option Grant Agreement substantially in the form of
Exhibit A attached hereto.
 
(d)    Automobile. The Company agrees to reimburse the Employee up to $600 per
month, as such amount may be increased from time to time consistent with the
Company's reimbursement policy for the Senior Management of the Company to cover
Employee's expenses in connection with his leasing of an automobile.
Additionally, the Company will pay for the gas used for business purposes. All
maintenance and insurance expense for the automobile is the responsibility of
the Employee.
 
(e)    Reimbursement for Reasonable Business Expenses. The Company shall pay or
reimburse the Employee for reasonable expenses incurred by him in connection
with the performance of his duties pursuant to this Agreement including, but not
limited to, travel expenses, expenses in connection with seminars, professional
conventions or similar professional functions and other reasonable business
expenses.
 

2

--------------------------------------------------------------------------------



(f)    Key Man Insurance. The parties agree that the Company has the option to
purchase one or more key man life insurance policies upon the life of the
Employee. The Company shall own and shall have the absolute right to name the
beneficiary or beneficiaries of said policy. The Employee agrees to cooperate
fully with the Company in securing said policy, including, but not limited to
submitting himself to any physical examination which may be required at such
reasonable times and places as Company shall specify.
 
(g)    Life and Disability Insurance. During the Employment Period, the Company
shall provide coverage of at least $2.0 million of life insurance and 75% of
Base Salary of disability insurance. Such insurance policies to be owned by any
one or more members of Employee's immediate family or by a trust for the primary
benefit of Employee's immediate family. The owner of the policy shall have the
power to designate the beneficiary and to assign any rights under the policy.
The Company shall pay 100% of the premiums required under these policies;
provided, however, that the Company shall not be obligated to pay greater than
$20,000 for such premiums during any fiscal year. In the event that the premiums
for such policies would exceed this limitation, the Company shall consult with
the Employee to determine the allocation of such amount to the premiums for each
type of policy to obtain such insurance as may be available for an aggregate of
$20,000 per fiscal year.
 
6.    Termination.
 
(a)    Termination of the Employment Period. The Employment Period shall
continue until the earlier of: (i) March 31, 2008 unless the parties mutually
agree in writing to extend the term of this Agreement (such date hereof or such
extended date being referred to herein as the "Expected Completion Date"),
(ii) the Employee's death or Disability, (iii) the Employee resigns or (iv) the
Board of Directors determines that termination of Employee's employment is in
the best interests of the Company (the "Employment Period"). The last day of the
Employment Period shall be referred to herein as the "Termination Date."
 
(b)    Definitions.
 
(i)    For purposes of this Agreement, "Disability" shall mean a physical or
mental sickness or any injury which renders the Employee incapable of performing
the services required of his as an employee of the Company and which does or
may be expected to continue for more than six months during any 12-month period.
In the event Employee shall be able to perform his usual and customary duties on
behalf of the Company following a period of disability, and does so perform such
duties or such other duties as are prescribed by the Board of Directors for a
period of three continuous months, any subsequent period of disability shall be
regarded as a new period of disability for purposes of this Agreement. The
Company and the Employee shall determine the existence of a Disability and the
date upon which it occurred. In the event of a dispute regarding whether or when
a Disability occurred, the matter shall be referred to a medical doctor selected
by the Company and the Employee. In the event of their failure to agree upon
such a medical doctor, the Company and the Employee shall each select a medical
doctor who together shall select a third medical doctor who shall make the
determination. Such determination shall be conclusive and binding upon the
parties hereto.
 

3

--------------------------------------------------------------------------------



(ii)    For purposes of this Agreement, "Cause" shall be deemed to exist if the
Employee shall have [a] intentionally violated the terms of section 7 or
section 8 of this Agreement in any material respect; [b] committed a felony or a
crime involving moral turpitude; [c] engaged in serious misconduct which is
demonstrably and materially injurious to the Company's business, taken as whole
[d] engaged in fraud or dishonesty with respect to the Company or any of its
Subsidiaries or made a material misrepresentation to the stockholders or
directors of the Company with respect to an item, transaction or amount in
excess of $10,000; or [e] committed acts of negligence in the performance of his
duties which are demonstrably and materially injurious to the Company's
business, taken as a whole. In all cases, termination for Cause shall be
determined solely by the Board of Directors and require a two-thirds majority
vote.
 
(iii)    For purposes of this Agreement, "Good Reason" shall mean (1) the
material diminution of the Employee's duties set forth in section 3 above or (2)
the relocation of the offices at which the Employee is principally employed to a
location which is more than 50 miles from the offices at which the Employee is
principally employed as of the date hereof; provided, that travel necessary for
the performance of the Employee's duties set forth in section 3 above shall not
determine the location where the Employee is "principally employed" or (3)
Company's non-performance of its material obligations hereunder.
 
(c)    Termination for Disability or Death. In the event of termination for
Disability, payments of the Employee's Base Salary shall be made to the Employee
for a period of six months after the Termination Date in accordance with the
normal payroll practices of the Company. In addition, for a period of three
years after the Termination Date, the Company shall reimburse the Employee for
amounts paid, if any, to continue medical, dental and health coverage pursuant
to the provisions of the Consolidated Omnibus Budget Reconciliation Act,
continue Employee's life insurance and disability coverage, to the extent
limited by section 5(g) and to the extent permitted under applicable policies,
and pay to the Employee a pro rata portion of any bonus payable for the year in
which termination takes place (if any) based on the portion of the year
occurring prior to the Termination Date. In the event of termination as a result
of the death of Employee, Employee's designated beneficiary or his estate shall
be entitled to receive the Base Salary accrued prior to the Termination Date
together with the proceeds of any life insurance obtained pursuant to
section 5(g), plus a lump sum payment when determinable equaling Employee's pro
rata portion of any bonus payable under the Bonus Plans for the year in which
termination takes place (if any) based on the portion of the year occurring
prior to the Termination Date.


4

--------------------------------------------------------------------------------


 
(d)    Termination by the Company without Cause or by the Employee for Good
Reason. If (i) the Employment Period is terminated by the Company for any reason
other than for Cause, Disability or death, (ii) the Employment Period is
terminated by the Company for what the Company believes is Cause or Disability,
and it is ultimately determined that the Employment Period was terminated
without Cause or Disability (iii) the Employee resigns for Good Reason, (iv)
this Agreement is not renewed or otherwise extended by the Company after the
Expected Completion Date, and the reason for such non-renewal or extension is
not related to a termination for Cause, Disability or death of the Employee, the
Employee shall be entitled to receive, as damages for such a termination,
resignation or non-renewal, his Base Salary from the Termination Date to the
second anniversary of the Termination Date to be paid in accordance with the
normal payroll practices of the Company plus a lump sum payment equaling 100% of
the average annual payments under the Bonus Plans over the preceding three years
(or if in the case of less than three years participation in the Bonus Plans,
then the average shall be determined based on the actual number of years of
participation in the Bonus Plans), provided, however, that if such a termination
or resignation described in (i), (ii), (iii) or (iv) above occurs at any time
after the occurrence of or in contemplation of a Change of Control, then
Employee shall be entitled to receive a lump sum payment of his Base Salary from
the Termination Date to the third anniversary of the Termination Date plus 200%
of the average annual payments under the Bonus Plans over the preceding three
years (or if in the case of less than three years participation in the Bonus
Plans, then the average shall be determined based on the actual number of years
of participation in the Bonus Plans). If the Employee's employment is terminated
in the manner described in this section 6(d) (i)-(iv), for a period of three
years from the Termination Date, the Company shall reimburse the Employee for
amounts paid, if any, to continue medical, dental and health coverage pursuant
to the provisions of the Consolidated Omnibus Budget Reconciliation Act,
continue Employee's life insurance and disability coverage to the extent limited
by section 5(g) and to the extent permitted under the applicable policies, and
pay to the Employee the fringe benefits pursuant to section 5 which have accrued
prior to the Termination Date.
 
(e)    Termination by the Company for Cause or by the Employee Without Good
Reason. If the Employment Period is terminated by the Company with Cause or as a
result of the Employee's resignation without Good Reason, the Employee shall not
be entitled to receive his Base Salary or any fringe benefits or bonuses for
periods after the Termination Date.
 
(f)    Effect of Termination. The termination of the Employment Period pursuant
to section 6(a) shall not affect the Employee's obligations as described in
sections 7 and 8.
 

5

--------------------------------------------------------------------------------



(g)    Acceleration of Option Vesting. Upon completion of a Change of Control,
all options to purchase stock of the Company held by the Employee shall
immediately vest and become exercisable by the Employee in accordance with their
remaining terms. The Company agrees to take any and all actions necessary or
appropriate to effectuate the acceleration of these options and to permit the
Employee to exercise the options in accordance with their terms from and after
this accelerated vesting date.
 
7.    Noncompetition and Nonsolicitation. The Employee acknowledges and agrees
that the contacts and relationships of the Company and its Affiliates with its
customers, suppliers, licensors and other business relations are, and have been,
established and maintained at great expense and provide the Company and its
Affiliates with a substantial competitive advantage in conducting their
business. The Employee acknowledges and agrees that by virtue of the Employee's
employment with the Company, the Employee will have unique and extensive
exposure to and personal contact with the Company's customers and licensors, and
that he will be able to establish a unique relationship with those Persons that
will enable his, both during and after employment, to unfairly compete with the
Company and its Affiliates. Furthermore, the parties agree that the terms and
conditions of the following restrictive covenants are reasonable and necessary
for the protection of the business, trade secrets and Confidential Information
(as defined in section 8 below) of the Company and its Affiliates and to prevent
great damage or loss to the Company and its Affiliates as a result of action
taken by the Employee. The Employee acknowledges and agrees that the noncompete
restrictions and nondisclosure of Confidential Information restrictions
contained in this Agreement are reasonable and the consideration provided for
herein is sufficient to fully and adequately compensate the Employee for
agreeing to such restrictions. The Employee acknowledges that he could continue
to actively pursue his career and earn sufficient compensation in the same or
similar business without breaching any of the restrictions contained in this
Agreement.
 
(a)    Noncompetition. The Employee hereby covenants and agrees that during the
Employment Period and for two years thereafter (the "Noncompete Period"), except
if employment is terminated by the Company or its successor after a Change in
Control or this Agreement is not renewed or extended by the Company or its
successor after the Expected Completion Date then the Noncompete Period shall be
six months, he shall not, directly or indirectly, either individually or as an
employee, principal, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer distributor, consultant, representative or in any other capacity,
participate in, become associated with, provide assistance to, engage in or have
a financial or other interest in any business, activity or enterprise which is
competitive with the Company or any of its Affiliates or any successor or assign
of the Company or any of its Affiliates. The ownership of less than a one
percent
 

6

--------------------------------------------------------------------------------



interest in a corporation whose shares are traded in a recognized stock exchange
or traded in the over-the-counter market, even though that corporation may be a
competitor of the Company, shall not be deemed financial participation in a
competitor. If the final judgment of a court of competent jurisdiction declares
that any term or provision of this section is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. The term "indirectly" as used in this section and
section 8 below is intended to include any acts authorized or directed by or on
behalf of the Employee or any Affiliate of the Employee.
 
(b)    Nonsolicitation. The Employee hereby covenants and agrees that during the
Noncompete Period, he shall not, directly or indirectly, either individually or
as an employee, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant or in any other capacity:
 
(i)    canvass, solicit or accept from any Person who is a customer or licensor
of the Company or any of its Affiliates (any such Person is hereinafter referred
to individually as a "Customer," and collectively as the "Customers") any
business which in competition with the business of the Company or any of its
Affiliates or the successors or assigns of the Company or any of its Affiliates,
including, without limitation, the canvassing, soliciting or accepting of
business from any Person which is or was a Customer of the Company or any of its
Affiliates within two years preceding the date of this Agreement, during the
Employment Period or during the Noncompete Period;
 
(ii)    advise, request, induce or attempt to induce any of the Customers,
suppliers, or other business contacts of the Company or any of its Affiliates
who currently have or have had business relationships with the Company or any of
its Affiliates within two years preceding the date of this Agreement, during the
Employment Period or during the Noncompete Period, to withdraw, curtail or
cancel any of its business or relations with the Company or any of
its Affiliates; and
 
(iii)    hire or induce or attempt to induce any officer of the Company or any
of its Affiliates to terminate his or his relationship or breach any agreement
with the Company or any of its Affiliates unless such person has previously been
terminated by the Company; or
 
 
 

7

--------------------------------------------------------------------------------



8.    Confidential Information. The Employee acknowledges and agrees that the
customers, business connections, customer lists, procedures, operations,
techniques, and other aspects of and information about the business of the
Company and its Affiliates (the "Confidential Information") are established at
great expense and protected as confidential information and provide the Company
and its Affiliates with a substantial competitive advantage in conducting their
business. The Employee further acknowledges and agrees that by virtue of his
past employment with the Company, and by virtue of his employment with the
Company, he has had access to and will have access to, and has been entrusted
with and will be entrusted with, Confidential Information, and that the Company
would suffer great loss and injury if the Employee would disclose this
information or use in a manner not specifically authorized by the Company.
Therefore, the Employee agrees that during the Employment Period and for five
years thereafter, he will not, directly or indirectly, either individually or as
an employee, agent, partner, shareholder, owner trustee, beneficiary,
co-venturer distributor, consultant or in any other capacity, use or disclose or
cause to be used or disclosed any Confidential Information, unless and to the
extent that any such information become generally known to and available for use
by the public other than as a result of the Employee's acts or omissions. The
Employee shall deliver to the Company at the termination of the Employment
Period, or at any other time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined below) or the business of the Company or
any of its Affiliates which he may then possess or have under his control. The
Employee acknowledges and agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company's or
any of its Affiliate' actual or anticipated business research and development or
existing or future products or services and which are conceived, developed or
made by the Employee while employed by the Company and its Affiliates ("Work
Product") belong to the Company or such Affiliate, as the case may be.
 
9.    Common Law of Torts and Trade Secrets. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company and its Affiliates with broader
protection than that provided herein.
 
10.        Definitions. 
 
       "Affiliate" means, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person and any
partner of a Person which is a partnership.
 
 
 
8

--------------------------------------------------------------------------------


 
"Change of Control" means:
 
(a)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i)
the then outstanding shares of common stock of The Company (the "Outstanding
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Voting Securities"); provided, however, that the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this definition; or
 
(b)    individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board of Directors of the Company; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company's stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company; or
 
(c)    approval by the stockholders of the Company of a reorganization, merger
or consolidation (a "Business Combination"), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (ii) no Person
 

9

--------------------------------------------------------------------------------



(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors of the
Company, providing for such Business Combination; or
 
        (d)    approval by the stockholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition,
[a] more than 60% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be, [b] less than 30% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by any Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation), except to the extent that such
Person owned 30% or more of the Outstanding Common Stock or Outstanding Voting
Securities prior to the sale or disposition, and [c] at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors of the Company, providing for such sale or
other disposition of assets of the Company or were elected, appointed or
nominated by the Board of Directors of the Company.
 
                         "Person" means any individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization and any governmental entity or any
department, agency or political subdivision thereof.
    
 
         
10

--------------------------------------------------------------------------------


 
  "Senior Management" at any time means the senior executive officers of the
Company which will include, without limitation, the Chief Executive Officer,
President, Chief Operations Officer, Chief Financial Officer and such other
officers of the Company as the Board of Directors shall determine from time to
time.
 
                          "Subsidiary" means, with respect to any Person, any
corporation, partnership, association or other business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, association
or other business entity, a majority of the partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
partnership, association or other business entity gains or losses or shall be or
control any managing director or general partner of such partnership,
association or other business entity.
 
11.    Specific Performance. The Employee acknowledges and agrees that
irreparable injury to the Company may result in the event the Employee breaches
any covenant or agreement contained in sections 7 and 8 and that the remedy at
law for the breach of any such covenant will be inadequate. Therefore, if the
Employee engages in any act in violation of the provisions of sections 7 and 8,
the Employee agrees that the Company shall be entitled, in addition to such
other remedies and damages as may be available to it by law or under this
Agreement, to injunctive relief to enforce the provisions of sections 7 and 8.
 
12.    Waiver. The failure of either party to insist in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term, covenant or condition.
 
13.    Notices. Any notice to be given hereunder shall be deemed sufficient if
addressed in writing and delivered by registered or certified mail or delivered
personally, in the case of the Company, to its principal business office, and in
the case of the Employee, to his address appearing on the records of the
Company, or to such other address as he may designate in writing to the Company.
 

11

--------------------------------------------------------------------------------



14.    Severability. In the event that any provision shall be held to be invalid
or unenforceable for any reason whatsoever, it is agreed such invalidity or
unenforceability shall not affect any other provision of this Agreement and the
remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.
Furthermore, the parties specifically acknowledge the above covenant not to
compete and covenant not to disclose confidential information are separate and
independent agreements.
 
15.    Complete Agreement. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
Without limiting the generality of the foregoing, this Agreement supersedes the
Employment Agreement, dated as of July 29, 2002, between the Company and the
Employee (together with all amendments thereto, the "Prior Agreement"). The
Prior Agreement is hereby terminated and shall cease to be of any further force
or effect.
 
16.    Amendment. This Agreement may only be amended by an agreement in writing
signed by each of the parties hereto.
 
17.    Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Illinois, regardless of
choice of law requirements.
 
18.    Benefit. This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns
and the Employee, his heirs, beneficiaries and legal representatives. It is
agreed that the rights and obligations of the Employee may not be delegated or
assigned.
 
[Remainder of page intentionally left blank. Signature page to follow.]

12

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties have executed or caused this Employment
Agreement to be executed as of the date first above written.

 

 
RC2 CORPORATION-
COMPENSATION COMMITTEE
 
 
/s/ John S. Bakalar 
  John S. Bakalar, Director and Compensation Committee Chairman      
/s/ Robert E. Dods 
 
Robert E. Dods, Director and Compensation Committee Member
     
/s/ Daniel M. Wright 
 
Daniel M. Wright, Director and Compensation Committee Member
     
/s/ Gregory J. Kilrea 
 
Gregory J. Kilrea



13

--------------------------------------------------------------------------------



SCHEDULE 5(c)
 
INCENTIVE STOCK OPTIONS
 
If Employee is employed by the Company on February 1 of any year during the
Employment Period, he shall receive options to acquire not less than 15,000
shares as determined by the Board of Directors of the Company. The grant of the
options shall be made on the earlier of (l) the quarterly meeting of the Board
of Directors held in February of the applicable year or (2) February 28 of the
applicable year. Additionally, as of the date of each grant above, Employee
shall also be granted options to purchase 1,000 additional shares for every full
percentage point that the three-year compounded annual EPS growth rate as of
December 31 of the prior year exceeds 25%. The total number of options granted
in any fiscal year shall not exceed 100,000. The options to be granted pursuant
to this Employment Agreement shall be granted using a Non-Statutory Stock Option
Grant Agreement substantially in the form of Exhibit A to the Employment
Agreement.
 

14

--------------------------------------------------------------------------------



 
EXHIBIT A
 
NON-STATUTORY STOCK OPTION GRANT AGREEMENT
 
UNDER THE RC2 CORPORATION
2005 STOCK INCENTIVE PLAN
 
THIS AGREEMENT, dated as_______________ (the date of grant), is between
__________________ ("Employee") and RC2 CORPORATION, a Delaware corporation (the
"Company").
 
RECITALS
 
A.    The Company adopted the RC2 Corporation 2005 Stock Incentive Plan (the
"Plan"), which was approved by its Board of Directors (the "Board") and
stockholders.
 
B.    The Board has designated Employee as a participant in the Plan.
 
C.    Pursuant to the Plan, Employee and the Company desire to enter into this
Agreement setting forth the terms and conditions of the options granted to
Employee under the Plan.
 
AGREEMENTS
 
The Employee and the Company agree as follows:
 
1.    Grant of Stock Option. The Company grants to Employee the right and option
(hereinafter referred to as the "Option") to purchase all or any part of up to
______________ shares of the Company's Common Stock (the "Option Shares") on the
terms and conditions set forth below and in the Plan.
 
2.    Option Price. The purchase price of the Option Shares shall be $________
per share.
 
3.    Period of Exercise. Except as provided under the Plan, unless the Option
is terminated, Employee may exercise this Option for up to, but not in excess
of, the percent of shares of Common Stock subject to the Option during the
periods specified below:
 

15

--------------------------------------------------------------------------------



 
Percentage of Shares
of Common Stock
 
On or After
 
20%
February __, 2006
40%
February __, 2007
60%
February __, 2008
80%
February __,2009
100%
February __, 2010



Employee's right to exercise the Option expires ten years from the date of grant
(the "Option Period").
 
4.    Definitions. Unless provided to the contrary in this Agreement, the
definitions of the Plan and any Amendments to the Plan shall apply to this
Agreement.
 
5.    Option Designation. The option granted is a Non-Statutory Stock Option in
accordance with Article VII of the Plan.
 
6.    Change in Capital Structure. The Option rights and exercise price of such
Option rights will be adjusted in the event of a stock dividend, stock split,
reverse stock split, recapitalization, reorganization, merger, consolidation,
acquisition or other change in the capital structure of the Company as
determined by the Board of Directors in accordance with the Plan.
 
In the event of a Change in Control of the Company, as defined in the Plan, the
Option will remain exercisable (subject to the expiration date of the Option) as
provided in the Plan.
 
7.    Nontransferability of Option. Options shall not be transferable other than
by will or the laws of descent and distribution and shall be exercisable, during
the Employee's lifetime, only by him.
 
8.    Delivery by the Company. As soon as practicable after receipt of all items
referred to in Article VII of the Plan and any payment required by Article VII
of the Plan, the Company shall deliver to the Employee certificate(s) issued in
Employee's name for the number of Option Shares purchased by exercise of the
Option. If delivery is by mail, delivery of Option Shares shall be deemed
effected when the stock transfer agent of the Company shall have deposited the
certificates in the United States mail, addressed to the Employee.
 

16

--------------------------------------------------------------------------------



9.    Addresses. All notices or statements required to be given to either party
hereto shall be in writing and shall be personally delivered or sent, in the
case of the Company, to its principal business office and, in the case of
Employee, to his address as shown on the records of the Company or to such
address as Employee designates in writing. Notice of any change of address shall
be sent to the other party by registered or certified mail. It shall be
conclusively presumed that any notice or statement properly addressed and mailed
bearing the required postage stamps has been delivered to the party to which it
is addressed.
 
10.        Restrictions Imposed by Law. Notwithstanding any other provision of
this Agreement, Employee agrees that he shall not exercise the Option and that
the Company will not be obligated to deliver any shares of Common Stock or make
any cash payment if counsel to the Company determines that such exercise,
delivery or payment would violate any law or regulation of any governmental
authority or any agreement between the Company and any national securities
exchange upon which the Common Stock is listed. The Company shall in no event be
obliged to take any affirmative action in order to cause the exercise of the
Option or the resulting delivery of shares of Common Stock or other payment to
comply with any law or regulation of any governmental authority.
 
11.        Employment. Nothing in this Agreement or the Plan shall limit the
right of the Company or any parent or Subsidiary to terminate the Employee's
employment or otherwise impose any obligation to employ the Employee.
 
12.        Governing Law. This Agreement shall be construed. administered and
governed in all respects under and by the laws of the State of Delaware.
 
13.        Provisions Consistent with Plan. This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, which is incorporated herein by reference. In the event of a conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall prevail.
 
    EMPLOYEE:


    _____________________________________



    RC2 CORPORATION


    BY__________________________________

 
 
17

--------------------------------------------------------------------------------